Citation Nr: 1131682	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  09-28 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for service-connected subluxation, degenerative joint disease of the right knee. 

2.  Entitlement to a disability rating in excess of 10 percent for service-connected limitation of motion, degenerative joint disease of the right knee.  

3.  Entitlement to service connection for a left knee disorder, claimed as secondary to the service-connected right knee disability.  

4.  Entitlement to service connection for a right foot disorder, claimed as secondary to the service-connected right knee disability.  

5.  Entitlement to service connection for a right ankle disorder, claimed as secondary to the service-connected right knee disability.  

6.  Entitlement to service connection for a lumbar spine disability, claimed as secondary to the service-connected right knee disability.  

7.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1992 to June 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In February 2011, the Veteran testified at a personal hearing before the undersigned, sitting at the RO.  A transcript of the hearing is associated with the claims file.

With respect to the issue of entitlement to a TDIU, the Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate 'claim' for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  In the present case, the Veteran has raised a claim of entitlement to a TDIU.

The Board notes that although the issue of entitlement to a TDIU has not been certified on appeal, the Board does have jurisdiction to decide the claim.  According to VA's General Counsel, the question of entitlement to a TDIU may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities that are the subject of the increased rating claim.  See VAOGCPREC 6-96. See also 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2010) (VA General Counsel Opinions are binding on the Board).  Accordingly, the Board concludes that it does have jurisdiction over the issue of the Veteran's entitlement to a TDIU, and that issue has been added, as listed above.

The issues of entitlement to a disability rating in excess of 20 percent for service-connected subluxation, degenerative joint disease of the right knee, entitlement to a disability rating in excess of 10 percent for service-connected limitation of motion, degenerative joint disease of the right knee, entitlement to service connection for a lumbar spine disorder, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, a left knee disorder has been related by competent medical evidence to the service-connected right knee disability.  

2.  Resolving all doubt in the Veteran's favor, a right foot disorder has been related by competent medical evidence to the service-connected right knee disability.  

3.  Resolving all doubt in the Veteran's favor, a right ankle disorder has been related by competent medical evidence to the service-connected right knee disability.  


CONCLUSIONS OF LAW

1.  The Veteran's left knee disorder is causally related to a service-connected disability.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

2.  The Veteran's right foot disorder is causally related to a service-connected disability.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).

3.  The Veteran's right ankle disorder is causally related to a service-connected disability.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board observes that in light of the favorable outcome of this appeal, any perceived lack of notice or development under the VCAA should not be considered prejudicial.

Service Connection

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.   38 C.F.R. § 3.303(d).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310 (2006); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The Board notes that there was a recent amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection may be made.  This had not been VA's practice, which suggests that the recent change amounts to a substantive change.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which favors the Veteran.

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

Here, the Veteran contends that her left knee disorder, right foot disorder, and right ankle disorder are causally related to her service-connected right knee disability.  In a January 2008 statement, the Veteran explained that living with her right knee disability for 14 years has created problems with her left knee, right foot, and right ankle.  She stated that if the right knee was stable, she probably would not have injuries to the other areas.  She explained that the right knee gave way in November 2006 causing the right foot to break and the right ankle to be injured.  In May 2007, she stated that the right knee gave way again causing injury to the left knee.  

In a November 2006 private examination report, the Veteran complained of right ankle and foot pain.  She reported that she tripped while walking her dogs, injuring her ring ankle and foot.  The x-rays of the right foot and ankle demonstrated a fracture of the first cuneiform.   

The VA treatment records show that the Veteran complained of injuries to her right foot, right ankle, and left knee due to her service-connected right knee disability.  In a May 2007 VA treatment record, the Veteran reported that in November 2006, she had a fracture of the right foot after her knee "popped" while walking and fell down.  She stated that she was trying to protect her right knee when she hurt her right foot.  In a July 2007 VA treatment record, the Veteran called the VAMC and stated that she fell on the pool steps last week and twisted her left knee.  In an August 2007 VA treatment record, it was noted that the Veteran had multiple musculoskeletal problems including severe tricompartment osteoarthritic degenerative changes involving her right knee and an injury to the left knee because of ligamentous destruction as well as instability of the right ankle.

The Veteran was afforded a VA joints examination in February 2008.  The examiner reviewed the claims file.  The Veteran was diagnosed with ACL and meniscus tear of the left knee, acute to subacute tears of the ligaments of the right ankle, and arthritis of the right foot.  The examiner opined that the left knee, right foot, and right ankle conditions were not caused by or a result of the right knee injury in service.  The rationale provided for the opinion was the examiner's clinical experience and expertise as an orthopedic surgeon.  

A May 2010 report of consultation and examination by the Veteran's private chiropractor, Dr. P.J.Y., was submitted by the Veteran.  The examiner noted that due to the Veteran's altered gait, the left knee developed degenerative and arthritic processes.  The left knee assumed the majority of the weight bearing when the right knee was injured.  The left knee became progressively more painful and injured due to falls which were caused by the residual orthopedic condition of the right knee.  In 2007, the Veteran sustained a serious fall due to her right knee which seriously injured the left knee via rupture of the anterior cruciate ligament.  Dr. P.J.Y. opined that it was more likely than not, if not irrefutable, that the aforementioned was directly and causally related to the primary injury of the right knee which is service-connected.  With respect to the right foot, Dr. P.J.Y. explained that the right foot was injured in the same accident as discussed above when the right knee gave way. She sustained a fracture and dislocation of the right foot.  It was more likely than not, if not irrefutable that the aforementioned was directly and causally related to the primary injury of the right knee.  The right ankle was injured via avulsion fracture of the ankle.  It was more likely than not, if not irrefutable, that the aforementioned is directly and causally related to the primary injury of the right knee which is service-connected.  

In reviewing the evidence of record, the Board is aware of the conflicting medical evidence as to whether the Veteran's left knee disorder, right foot disorder, and right ankle disorder are causally related to her service-connected right knee disability.  However, the Board concludes that in this case, as it now stands, the evidence of record is at least in relative equipoise as to whether the Veteran's left knee disorder, right foot disorder, and right ankle disorder are related to a service-connected disability.  In this respect, the February 2008 VA examiner opined that the left knee, right foot, right ankle disorders were not caused by or a result of the right knee injury in service.  The rationale provided for the opinion was the examiner's clinical experience and expertise as an orthopedic surgeon.  However, the examiner did not address whether the left knee, right foot, and right ankle disorders were aggravated by the service-connected right knee disability.  In contrast, the private physician provided specific reasoning for the positive nexus opinions, attributing the Veteran's current disorders to her service-connected right knee disability.  In reviewing the medical evidence of record including the conflicting medical opinions, the Board finds that the private physician's is more persuasive with respect to the etiology of the Veteran's disorders.  Thus, the evidence weighs in favor of service connection for left knee disorder, right foot disorder, and right ankle disorder.  A remand is not necessary here to obtain another medical opinion to decide the claim as the medical evidence of record is sufficient for that purpose.  38 C.F.R. § 3.159(c)(4); cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose).  Accordingly, resolving the benefit of the doubt in favor of the Veteran, the Board will grant service connection for left knee disorder, right foot disorder, and right ankle disorder.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for ACL and meniscus tear and degenerative arthritis of the left knee is granted.  

Entitlement to service connection for arthritis of the right foot is granted.  

Entitlement to service connection for acute to subacute tears of the ligaments of the right ankle is granted.  


REMAND

With respect to the Veteran's claim for an increased disability rating, the Board observes the Veteran was last provided a VA examination in February 2008.  Since the February 2008 VA examination, the Veteran testified during the February 2011 hearing that her right knee disability has worsened since her last VA examination.  As such, a new VA examination is warranted to determine the current severity of the Veteran's right knee disability.  See VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).

In addition, the Board finds that the Veteran's claim for service connection for a lumbar spine disorder must be remanded for a new VA examination.  In reviewing the record, it is unclear whether the Veteran's current lumbar spine disorder is a congenital defect and/or if aspects of the Veteran's current disorder are non-congenital.  A congenital or developmental "defect" may not be service-connected although service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  VAOPGCPREC 82-90.

In this case, the February 2008 VA examiner diagnosed the Veteran with lumbar spondylosis, element of congenital spinal stenosis, indicating that the Veteran's current disorder is congenital.  However, the Veteran's private physician explained that the Veteran has constant and severe pain in the lumbar spine and that her lumbar spine alignment was altered via compensation for severe deficit of her lower extremities as well as several injures where she has fallen with such falls directly attributable to her lower extremity deficit, more particularly her right knee.  It was noted that the Veteran had central canal stenosis and that it was more likely than not that the aforementioned was directly and causally related to the primary injury of the right knee which is service-connected.  Given the nature of the Veteran's disability and the current medical evidence of record, the Board finds that a VA examination with opinion is needed to clarify whether the Veteran's current disability is a congenital defect and/or disease and whether any noncongenital disability is related to her service-connected disabilities.  See 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the issue of entitlement to a TDIU, this claim is inextricably intertwined with the claims being remanded.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that, any Board action on the TDIU claim, at this juncture, would be premature.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current nature and severity of her service-connected right knee disability.  The claims folder must be made available to the examiner for review, and the record should indicate that such a review was accomplished.  All indicated tests should be performed and the findings reported in detail.  Following a review of the record and an examination of the Veteran, the examiner should provide a response to all of the following:

a.  The examiner should provide specific findings as to the range of motion of the right knee.  Any pain during range of motion testing should be noted, and the examiner should accurately measure and report where any recorded pain begins and ends when measuring range of motion.  The examiner should also note whether there is any objective evidence of weakness, excess fatigability, and/or incoordination associated with the Veteran's right knee disability.  If observed, the examiner should specifically comment on whether the Veteran's range of motion is affected, and if possible, provide the additional loss of motion in degrees.

b.  After considering the Veteran's documented medical history, the examiner should identify all impairments associated with the Veteran's right knee disability, including any instability, dislocation or removal of the semilunar cartilage or impairment of the tibia and fibula.

c.  The examiner should offer an opinion as to the functional effect the Veteran's service-connected disabilities (currently right knee, left knee, right ankle, right foot) have on the Veteran's employability.  The examiner should offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the Veteran's service connected disabilities cause her to be unable to obtain and retain substantially gainful employment with consideration of her training and occupational experience.

2.  The Veteran should be afforded a VA medical examination for the purpose of clarifying the nature and etiology of any current back disorder.  The claims file must be made available to the examiner for review in connection with the examination.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

After examining the Veteran and reviewing the claims file, the examiner should be requested to identify all current diagnoses pertaining to the back.

The examiner should identify whether any current diagnosis constitutes a congenital defect.

For any disability that is not considered to be congenital, or for any disability superimposed upon congenital defect, the examiner should indicate whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the disability was caused or aggravated by the service-connected disabilities (currently right knee, left knee, right ankle, right foot).

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

3.  After completing the above and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


